Citation Nr: 1436418	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In August 2012, the Board reopened a previously denied claim of service connection for a lumbar spine disability.  At that time, the Board also remanded the reopened claim, as well as the psychiatric disorder claim, for further development.


FINDINGS OF FACT

1.  The evidence of record is absent any evidence that the current psychiatric disorder is related to service. 

2.  The Veteran has current arthritis of the lumbar spine that is related to an in-service back injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2008 and September 2008 satisfied the duty to notify provisions, including the general criteria for establishment of an effective date and of the disability rating.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in October 2012 pursuant to the Board's August 2012 remand.

A VA spine examination was conducted in September 2012 pursuant to the Board's remand.  The record does not reflect that this examination is insufficient for deciding he claim.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

On the claim of service connection for a psychiatric disorder, VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.  While there is evidence of a current disability, the record is absent any medical or lay evidence, including the Veteran's own assertions, indicating that the claimed psychiatric disorder may be associated with an established event, injury, or disease in service.  For this reason, a VA medical examination or medical opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
An Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.

To prevail, the evidence must show that a current psychiatric disorder had its onset during, or is related to an event, injury, or disease in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of a psychiatric disorder.

As early as July 2006, prison medical records show symptoms of psychosis.  In April 2008, schizophrenia was diagnosed.

A January 2009 VA psychiatric evaluation shows that the Veteran was diagnosed with depression, posttraumatic stress disorder (PTSD), and psychosis.  The Veteran related PTSD to a drive-by shooting that occurred in the early 1990s.  Neither the Veteran, nor the examiner mentioned military anything related to the Veteran's military service.  Both related the Veteran's current psychiatric state to his longstanding cocaine, alcohol, an opiate abuse; homelessness; and economic and legal problems.

The evidence of record is absent any evidence that the current psychiatric disorder is related to service.  In fact, the Veteran has not asserted to VA, the Social Security Administration, or San Diego Sherriff's Department that his current psychiatric disorder maybe related to service.  During the prosecution of his claim, the Veteran and his representative have set forth bare statements in support without any detail as to any in-service injury, disease or event to which a current psychiatric disorder could possibly be related.  Thus, service connection is not warranted on a direct basis.

Additionally, although there is evidence that the Veteran has a psychosis, the evidence shows that it manifested many years after service.  The evidence does not show that the Veteran's psychosis manifested to a compensable degree by September 1975; i.e., within a year of separation from service.  Thus, service connection is also not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Lumbar Spine Disorder

The Veteran seeks service connection for his current low back disorder.

Upon entrance to service, physical examination of the Veteran's back was normal, and he denied a history of recurrent back pain.  

Service treatment records show that the Veteran reported back pain, which was diagnosed as back spasm, during basic training.  In June 1974, the Veteran reported back pain after lifting guns into a tower.  The Veteran was referred to the naval regional medical center, where chronic low back strain was diagnosed.  On orthopedic examination, the Veteran reported that he injured his back during an automobile accident one year prior to enlistment and reinjured his back doing heavy lifting during service.  The Veteran was recommended for discharge.

In a July 1974 report, a medical board concluded that the Veteran was unfit for service due to his back disability.  The medical board also concluded that the disability was neither incurred in, nor aggravated by service.  In August 1974, a physical review council found that the Veteran was unfit for service due to pre-existing back problems that were aggravated during service.

After service, during a September 2012 VA examination, mild degenerative arthritis of the lumbar spine was diagnosed.  The VA examiner opined that the current back disability clearly and unmistakably (i) existed prior to service and (ii) was not aggravated beyond its natural progression by an in-service, injury, event, or illness.  The rationale was that the current back disability arose from a pre-service car accident and x-rays at the time of separation from service were negative.  The examiner emphasized that recent x-rays show only mild degenerative arthritis of the lumbar spine, which, in the examiner's opinion, is due to the natural progression of aging.  The examiner explained that if there were prior trauma, then there would be more pronounced changes on radiological studies.  

To establish service connection, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

As to the first requirement, the Veteran's current back disability is arthritis of the lumbar spine.

As to the second requirement, the Veteran incurred a back disability during service.  The Board finds that the Veteran is presumed sound upon entrance to service because a back disability was not "noted" on the entrance examination report.  See 38 C.F.R. § 3.304(b) (stating a condition must be recorded in the entrance examination report to be "noted"); see also 38 U.S.C.A. § 1111. 

Additionally, the presumption of soundness is not rebutted because there is conflicting medical evidence regarding whether in-service injuries aggravated the natural progression of the Veteran's pre-existing back disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) (holding that the presumption of soundness can only rebutted by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service).  Because it is not undebatable, the high burden of rebutting the presumption of soundness based on clear and unmistakable evidence is not reached.  Thus, service treatment records show that a back disability manifested during service.

As to the third requirement, the Veteran's current arthritis of the lumbar spine is related to in-service back injuries.  To that end, the September 2012 VA examiner opined that current back disability clearly and unmistakably relates, in pertinent part, to the back problems shown during service.  Additionally, the record is replete with complaints of back pain in and continuously since service. 

For these reasons, service connection for a lumbar spine disorder, best characterized as arthritis of the lumbar spine, is warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for arthritis of the lumbar spine is granted.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


